Case 3:17-cv-02183-MEM Document 38-1 Filed 03/05/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD CIVIL ACTION
Plaintiff
Vv.

SUSQUEHANNA COUNTY, et al.

 

Defendants No. 3:17-CV-2183-MEM

 

ORDER
AND NOW, this _—__—s dayoff , 2019, based upon the Joint
Motion to Continue Stay of Case, said motion is GRANTED. It is ORDERED as
follows:
1. All case deadlines shall be stayed for an additional thirty (30) days from the
date of this Order.
2. If after 30 days no settlement is reached, the parties shall submit a motion

setting deadlines for expert reports.

BY THE COURT:

 

 
